Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 1 of 17 PageID #:
                                    4671
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 2 of 17 PageID #:
                                    4672
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 3 of 17 PageID #:
                                    4673
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 4 of 17 PageID #:
                                    4674
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 5 of 17 PageID #:
                                    4675
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 6 of 17 PageID #:
                                    4676
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 7 of 17 PageID #:
                                    4677
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 8 of 17 PageID #:
                                    4678
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 9 of 17 PageID #:
                                    4679
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 10 of 17 PageID #:
                                     4680
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 11 of 17 PageID #:
                                     4681
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 12 of 17 PageID #:
                                     4682
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 13 of 17 PageID #:
                                     4683
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 14 of 17 PageID #:
                                     4684
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 15 of 17 PageID #:
                                     4685
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 16 of 17 PageID #:
                                     4686
Case 1:17-cv-00052-IMK-MJA Document 124-1 Filed 07/29/19 Page 17 of 17 PageID #:
                                     4687
